UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
K&S PRODUCE, INC.,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-CV-9663 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
SY 44 FOOD CORP et al.,                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of Plaintiff’s proposed default judgment. Dkt. 38. Before the Court

can enter judgment, it requires clarification on a few issues

        First, Plaintiff seeks pre-judgment interest at a rate of 9%. Id. at 2. “While PACA does not

itself establish a right to interest . . . a purchaser ‘is required to pay such items when the parties’

contract so provides; in such a case, the interest . . . become[s] subject to the PACA trust together

with the principal debt.’” Tropica Fresh v. Mr. G Int’l Produce Inc., No. 20 Civ. 748 (JGK), 2020

WL 3440120, at *4 (S.D.N.Y. June 23, 2020) (quoting Dayoub Mktg., Inc. v. S.K. Produce Corp.,

No. 04 Civ. 3125 (WHP), 2005 WL 3006032, at *4 (S.D.N.Y. Nov. 9, 2005)). Thus, while “[i]t is

. . . settled that reasonable contractual prejudgment interest provisions are enforceable under

PACA,” S. Katzman Produce, Inc. v. JAT Beverage Inc., No. 17 Civ. 7930 (LTS), 2018 WL

6437058, at *5 (S.D.N.Y. Dec. 7, 2018), it is less clear that the Court may award pre-judgment

interest if the contract did not contain an interest provision.

        Second, Plaintiff seeks post-judgment interest at a rate of 9%. Dkt. 38 at 2. However, it

appears that the Court may only award post-judgment interest at the rate set forth in 28 U.S.C.
§ 1961(a). See, e.g., Tropica Fresh, 2020 WL 3440120, at *5 n.3.

       Within one week of the filing of this Order, Plaintiff shall submit a letter, no more than three

pages in length addressing the following issues:

       1.      Whether the contract at issue provided for pre-judgment interest. If it did, Plaintiff

               should attach the contract as an exhibit to the letter and point the Court to the exact

               provision discussing pre-judgment interest.

       2.      If the contract did not provide for pre-judgment interest, Plaintiff should brief this

               issue and explain (1) why the Court should still award pre-judgment interest; and

               (2) why a rate of 9% is appropriate. The Court is aware that some courts award pre-

               judgment interest after concluding that such an award is “in line with the

               congressional intent [of PACA] to protect agricultural suppliers.” Tropica Fresh,

               2020 WL 3440120, at *5; accord Tomato Mgmt., Corp. v. CM Produce LLC, No.

               14 Civ. 3522 (JPO), 2014 WL 2893368, at *3 (S.D.N.Y. June 26, 2014). Plaintiff

               therefore need not make this argument. Instead, the Court is specifically interested

               in statutory or other authority permitting the Court to award pre-judgment interest

               in the absence of a contractual interest provision. If Plaintiff instead wishes to

               withdraw its request for pre-judgment interest, the letter should indicate this.

       3.      Whether Plaintiff withdraws its request for post-judgment interest at a rate of 9%

               and instead agrees that the Court may only award post-judgment interest in

               accordance with § 1961(a). If Plaintiff continues to request post-judgment interest

               of 9%, Plaintiff should explain the basis for this rate and point the Court to cases in

               which courts awarded post-judgment interest at a rate of 9% or another rate above

               the parameters set forth in § 1961(a).


                                                   2
      4.    Finally, with regard to the principal damages sought, it appears that $10,000 of the

            $48,465.25 comes from an invoice dated November 27, 2019. Dkt. 34-3 at 21.

            Unlike the other invoices Plaintiff provided, this invoice does not list any

            commodities purchased. Instead it lists one item titled “BOUNCE CHECK.” Id.

            Plaintiff shall clarify this invoice and supposed $10,000 charge, and explain why

            this amount is covered by 7 U.S.C. § 499e(C).

      SO ORDERED.

Dated: May 26, 2021                              __________________________________
       New York, New York                                 JOHN P. CRONAN
                                                        United States District Judge




                                             3
